                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                               HARRISON DIVISION


RICHARD MATTHEW MCCOLLUM                                                      PLAINTIFF

V.                             CASE NO. 3:19-CV-03033

BOONE COUNTY JAIL                                                          DEFENDANT

                                 OPINION AND ORDER

      This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983.

Plaintiff proceeds pro se. Plaintiff is incarcerated in the Boone County Detention Center.

      By Order (Doc. 6) entered on May 7, 2019, Plaintiff was directed to: (1) submit a

completed in forma pauperis (“IFP”) application and (2) file an amended complaint. The

documents were to be filed by May 28, 2019. Plaintiff was advised that failure to comply

with the Order would result in the dismissal of the case.

      To date, Plaintiff has filed neither an IFP application nor an amended complaint.

Plaintiff has not sought an extension of time to comply with the Order. No mail has been

returned as undeliverable.

      The Federal Rules of Civil Procedure specifically contemplate dismissal of a case

on the ground that the plaintiff failed to prosecute or failed to comply with order of the

court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)

(stating that the district court possesses the power to dismiss sua sponte under Rule

41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an action based

on “the plaintiff’s failure to comply with any court order.” Brown v. Frey, 806 F.2d 801,

803-04 (8th Cir. 1986) (emphasis added). Additionally, Rule 5.5(c)(2) of the Local Rules

for the Eastern and Western Districts of Arkansas requires parties appearing pro se to

monitor the case, and to prosecute or defend the action diligently.
       Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is

DISMISSED WITHOUT PREJUDICE based on Plaintiff’s failure to prosecute this case,

his failure to obey the order of the Court, and his failure to comply with Local Rule

5.5(c)(2).

       IT IS SO ORDERED on this 6th day of June, 2019.



                                       /s/ Timothy L. Brooks
                                       TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE
